DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 10/14/2020.
Information Disclosure Statement
The information disclosure statement(s) submitted: 10/14/2020, has/have been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10838590; in further view of prior-art references cited below in 35 U.S.C. 103 rejection (e.g., JP 2013 117936 (Sharp Corp.); Patel et al. 2015/0025986; James et al. 2012/0011437; Barbeau et al. 2012/0296716; Carney et al. 2012/0280040; Baek 2016/0370960). 
Appl. No. 17/070,848: 11. A method carried out by an electronic receipt system including a receipt server and an information processing device, the method comprising: 
Pat. 10838590: 11. A method carried out by an information processing device, comprising: 
Appl. No. 17/070,848: storing, in a memory of the receipt server, a user code in association with a plurality of receipt images, and a plurality of advertisement images; 
Pat. 10838590: storing a user code; 
Appl. No. 17/070,848: transmitting, from the information processing device to the receipt server, a request with a user code; 
Pat. 10838590: transmitting to a receipt server the user code and a request for a plurality of receipt images associated with the user code; 
Appl. No. 17/070,848: upon receipt of the request with the user code by the receipt server, selecting two or more of the receipt images stored in the memory and one or more of the advertisement images stored in the memory based on the received user code, and transmitting to the information processing device the selected receipt images and advertisement images; 
Pat. 10838590: upon receipt of the receipt images and one or more advertisement images from the receipt server, displaying on a touch display a first screen that displays all of a first receipt image included in the received receipt images; 
Appl. No. 17/070,848: upon receipt of the selected receipt images and the selected advertisement images by the information processing device, displaying on a touch display of the information processing device a first screen that displays all of a first receipt image included in the received receipt images; 
Pat. 10838590: displaying on the touch display a second screen in place of the first screen in response to a first operation on the touch display while the first screen is displayed, the second screen displaying most of the first receipt image and a part of a first advertisement image included in the received advertisement images; 
Appl. No. 17/070,848: displaying on the touch display a second screen in place of the first screen in response to a first input on the touch display while the first screen is displayed, the second screen displaying most of the first receipt image and a part of a first advertisement image included in the received advertisement images; 
Pat. 10838590: displaying on the touch display a second screen in place of the first screen in response to a first operation on the touch display while the first screen is displayed, the second screen displaying most of the first receipt image and a part of a first advertisement image included in the received advertisement images; 
Appl. No. 17/070,848: displaying on the touch display a third screen in place of the second screen in response to a second input on the touch display while the second screen is displayed, the third screen displaying all of the first advertisement image;
Pat. 10838590: displaying on the touch display a third screen in place of the second screen in response to a second operation on the touch display while the second screen is displayed, the third screen displaying all of the first advertisement image; 
Appl. No. 17/070,848: displaying on the touch display a fourth screen in place of the second screen if the second input is not made on the touch display within a predetermined period of time while the second screen is displayed, the fourth screen displaying all of a second receipt image included in the received receipt images; and 
Pat. 10838590: displaying on the touch display a fourth screen in place of the second screen if the second operation is not made on the touch display within a predetermined period of time while the second screen is displayed, the fourth screen displaying all of a second receipt image included in the received receipt images; and 
Appl. No. 17/070,848: when a number of the received receipt images that have not been displayed on the touch display is less than or equal to a threshold, transmitting, from the information processing device to the receipt server, another request with the user code.
Pat. 10838590: when a number of the received receipt images that have not been displayed on the touch display is less than or equal to a threshold, transmitting to the receipt server a request for additional receipt images associated with the user code. 
Appl. No. 17/070,848: 12. The method according to claim 11, wherein the second screen displays the first receipt image and the first advertisement image using an animation.
Pat. 10838590:    12. The method according to claim 11, wherein the second screen displays the first receipt image and the first advertisement image using an animation. 
Appl. No. 17/070,848: 13. The method according to claim 12, wherein the animation shows a sheet being turned over while showing the first receipt image on a front surface of the sheet and the first advertisement image on a back surface of the sheet.
Pat. 10838590:    13. The method according to claim 12, wherein the animation shows a sheet being turned over while showing the first receipt image on a front surface of the sheet and the first advertisement image on a back surface of the sheet. 
Appl. No. 17/070,848: 14. The method according to claim 11, wherein each of the first and the second input is a swipe action on the touch display.
Pat. 10838590:    14. The method according to claim 11, wherein each of the first and the second operation is a swipe action on the touch display. 
Appl. No. 17/070,848: 15. The method according to claim 14, wherein the first input is the swipe action in a first direction on the touch display.
Pat. 10838590:    15. The method according to claim 14, wherein the first operation is the swipe action in a first direction on the touch display. 
Appl. No. 17/070,848: 16. The method according to claim 15, wherein the second input is the swipe action in a second direction crossing the first direction on the touch display.
Pat. 10838590:    16. The method according to claim 15, wherein the second operation is the swipe action in a second direction crossing the first direction on the touch display. 
Appl. No. 17/070,848: 17. The method according to claim 11, further comprising: in response to a third input on the touch display while the third screen is displayed, displaying the fourth screen in place of the third screen.
Pat. 10838590:    17. The method according to claim 11, further comprising in response to a third operation on the touch display while the third screen is displayed, displaying the fourth screen in place of the third screen. 
Appl. No. 17/070,848: 18. The method according to claim 17, wherein the third input is a swipe action in a first direction on the touch display.
Claim 18 is rejected for depending upon a rejected independent claim.
Appl. No. 17/070,848: 19. The method according to claim 11, wherein the first receipt image is an image of a receipt that was most recently stored in the receipt server.
Pat. 10838590:    18. The method according to claim 11, wherein the first receipt image is an image of a receipt that was most recently stored in the receipt server. 
Appl. No. 17/070,848: 20. The method according to claim 11, further comprising: upon receipt of two or more receipt images and one or more advertisement images from the receipt server, displaying on the touch display a list of the received receipt images, and upon selection of one of the receipt images, displaying on the touch display a screen that displays all of the selected receipt image.
Pat. 10838590:    19. The method according to claim 11, further comprising: upon receipt of the receipt images and one or more advertisement images from the receipt server, displaying on the touch display a list of the received receipt images; and upon selection of one of the receipt images, displaying on the touch display a screen that displays all of the selected receipt image. 
Claim 1-10 are similar to claims 11-20 and are rejected in like fashion.




Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for a display control device.
Claim 11 recites [a] method carried out by an electronic receipt system including a receipt server and an information processing device, the method comprising: storing, in a memory of the receipt server, a user code in association with a plurality of receipt images, and a plurality of advertisement images; transmitting, from the information processing device to the receipt server, a request with a user code; upon receipt of the request with the user code by the receipt server, selecting two or more of the receipt images stored in the memory and one or more of the advertisement images stored in the memory based on the received user code, and transmitting to the information processing device the selected receipt images and advertisement images; upon receipt of the selected receipt images and the selected advertisement images by the information processing device, displaying on a touch display of the information processing device a first screen that displays all of a first receipt image included in the received receipt images; displaying on the touch display a second screen in place of the first screen in response to a first input on the touch display while the first screen is displayed, the second screen displaying most of the first receipt image and a part of a first advertisement image included in the received advertisement images; displaying on the touch display a third screen in place of the second screen in response to a second input on the touch display while the second screen is displayed, the third screen displaying all of the first advertisement image; displaying on the touch display a fourth screen in place of the second screen if the second input is not made on the touch display within a predetermined period of time while the second screen is displayed, the fourth screen displaying all of a second receipt image included in the received receipt images; and when a number of the received receipt images that have not been displayed on the touch display is less than or equal to a threshold, transmitting, from the information processing device to the receipt server, another request with the user code.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 11-20 recite a method and, therefore, are directed to the statutory class of a process. Claims 1-10 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 11: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
11. A method carried out by an electronic receipt system including a receipt server and an information processing device, the method comprising: 

a receipt server and an information processing device
storing, in a memory of the receipt server, a user code in association with a plurality of receipt images, and a plurality of advertisement images; 

This limitation includes the step of storing, in a memory of the receipt server, a user code in association with a plurality of receipt images, and a plurality of advertisement images. 
But for the memory and server, this limitation is directed to storing and associating (e.g., associating a user code with an image(s)) known information in order to facilitate a display control device and method which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
storing, in a memory of the receipt server, a user code…
transmitting, from the information processing device to the receipt server, a request with a user code; 
This limitation includes the step of transmitting, from the information processing device to the receipt server, a request with a user code. 
But for the processing device and server, this limitation is directed to transmitting known information in order to facilitate a display control device and method which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
transmitting, from the information processing device to the receipt server, a request
upon receipt of the request with the user code by the receipt server, selecting two or more of the receipt images stored in the memory and one or more of the advertisement images stored in the memory based on the received user code, and transmitting to the information processing device the selected receipt images and advertisement images; 
This limitation includes the step of upon receipt of the request with the user code by the receipt server, selecting two or more of the receipt images stored in the memory and one or more of the advertisement images stored in the memory based on the received user code, and transmitting to the information processing device the selected receipt images and advertisement images. 
But for the server, memory and processing device, this limitation is directed to storing and transmitting known information in order to facilitate a display control device and method which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
upon receipt of the request with the user code by the receipt server, selecting two or more of the receipt images stored in the memory and one or more of the advertisement images stored in the memory based on the received user code, and transmitting to the information processing device the selected receipt images and advertisement images
upon receipt of the selected receipt images and the selected advertisement images by the information processing device, displaying on a touch display of the information processing device a first screen that displays all of a first receipt image included in the received receipt images; 
This limitation includes the step of upon receipt of the selected receipt images and the selected advertisement images by the information processing device, displaying on a touch display of the information processing device a first screen that displays all of a first receipt image included in the received receipt images. 
But for the processing device and touch display, this limitation is directed to displaying known information in order to facilitate a display control device and method which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
upon receipt of the selected receipt images and the selected advertisement images by the information processing device, displaying on a touch display of the information processing device a first screen that displays all of a first receipt image included in the received receipt images
displaying on the touch display a second screen in place of the first screen in response to a first input on the touch display while the first screen is displayed, the second screen displaying most of the first receipt image and a part of a first advertisement image included in the received advertisement images; 
This limitation includes the step of displaying on the touch display a second screen in place of the first screen in response to a first input on the touch display while the first screen is displayed, the second screen displaying most of the first receipt image and a part of a first advertisement image included in the received advertisement images. 
But for the touch display and screen, this limitation is directed to displaying known information in order to facilitate a display control device and method which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
displaying on the touch display a second screen in place of the first screen in response to a first input on the touch display while the first screen is displayed, the second screen displaying most of the first receipt image and a part of a first advertisement image included in the received advertisement images
displaying on the touch display a third screen in place of the second screen in response to a second input on the touch display while the second screen is displayed, the third screen displaying all of the first advertisement image; 
This limitation includes the step of displaying on the touch display a third screen in place of the second screen in response to a second input on the touch display while the second screen is displayed, the third screen displaying all of the first advertisement image. 
But for the touch display and screen, this limitation is directed to displaying known information in order to facilitate a display control device and method which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
displaying on the touch display a third screen in place of the second screen in response to a second input on the touch display while the second screen is displayed, the third screen displaying all of the first advertisement image
displaying on the touch display a fourth screen in place of the second screen if the second input is not made on the touch display within a predetermined period of time while the second screen is displayed, the fourth screen displaying all of a second receipt image included in the received receipt images; and 
This limitation includes the step of displaying on the touch display a fourth screen in place of the second screen if the second input is not made on the touch display within a predetermined period of time while the second screen is displayed, the fourth screen displaying all of a second receipt image included in the received receipt images. 
But for the touch display and screen, this limitation is directed to displaying known information in order to facilitate a display control device and method which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
displaying on the touch display a fourth screen in place of the second screen if the second input is not made on the touch display within a predetermined period of time while the second screen is displayed, the fourth screen displaying all of a second receipt image included in the received receipt images
when a number of the received receipt images that have not been displayed on the touch display is less than or equal to a threshold, transmitting, from the information processing device to the receipt server, another request with the user code.
This limitation includes the step of when a number of the received receipt images that have not been displayed on the touch display is less than or equal to a threshold, transmitting, from the information processing device to the receipt server, another request with the user code. 
But for the touch display, processing device, and server, this limitation is directed to transmitting and displaying known information in order to facilitate a display control device and method which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
when a number of the received receipt images that have not been displayed on the touch display is less than or equal to a threshold, transmitting, from the information processing device to the receipt server, another request with the user code


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as storing, transmitting, and displaying known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to store, transmit, and display data. Applicant’s Specification (PGPub. 2021/0026506 [0034]) refers to a general purpose computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed processing device, server, memory, touch display, and screen merely stores, transmits, and displays data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 1 also contains the identified abstract ideas, with the additional elements of a server, network interface, processor, etc… which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-10 and 12-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a display control device. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over: JP 2013 117936 (Sharp Corp.); in view of Patel et al. 2015/0025986; in further view of James et al. 2012/0011437; in even further view of Barbeau et al. 2012/0296716.
Regarding Claim 11. JP 2013 117936 (Sharp Corp.) teaches A method carried out by an electronic receipt system including a receipt server and an information processing device (JP 2013 117936 [0046 – server; 0053 - computer]), the method comprising: storing, in a memory (JP 2013 117936 [0163 - memory]) of the receipt server (JP 2013 117936 [0046 – server; 0053 - computer]), 
JP 2013 117936 (Sharp Corp.) may not expressly disclose the following, however, Patel et al. 2015/0025986 teaches a user code in association with a plurality of receipt images (Patel et al. 2015/0025986 [0018 – user identifier (interpreted as a user code) and electronic receipt system] A general aspect, a method includes receiving, at a user identification module of an electronic receipt system in electronic communication with a POS terminal, a user identifier transmitted from a mobile communication device to a NFC enabled communication device associated with the POS terminal. The method also includes verifying, by a validation module of the electronic receipt system, an enrollment status of the user identifier; and based upon results of the verifying, transmitting, by a transfer module of the electronic receipt system, the user identifier and data characterizing an electronic receipt to a receipt storage module of the electronic receipt system. [0019] Embodiments may include one or more of the following. The method further includes storing the data characterizing the electronic receipt in association with the user identifier in a database associated with the receipt storage module.), and 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified JP 2013 117936 (Sharp Corp.) to include the user code features as taught by Patel et al. 2015/0025986. One of ordinary skill in the art would have been motivated to do so in order to uniquely identify a user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience).
JP 2013 117936 (Sharp Corp.) further teaches a plurality of advertisement images (JP 2013 117936 [0121 – banner advertisements; 0151-0152] ); transmitting (JP 2013 117936 [0084 – information transmitting unit]), from the information processing device to the receipt server, a request (JP 2013 117936 [0085 – respond to a request; 0050 – requesting ad information]) with a user code; 
JP 2013 117936 (Sharp Corp.) may not expressly disclose the following, however, Patel et al. 2015/0025986 teaches upon receipt of the request with the user code by the receipt server, selecting two or more of the receipt images stored in the memory and one or more of the advertisement images stored in the memory based on the received user code, and transmitting to the information processing device the selected receipt images and advertisement images (Patel et al. 2015/0025986 [0044 - electronic receipt system can identify and display promotions and coupons that may be of interest to a particular user] The electronic receipt system tracks each user's purchases at the universal product code (UPC), stock-keeping unit (SKU) level, and/or any other unique product identifier enabling the system to identify information such as price paid, date of purchase, quantity of items purchased, and coupons used. Using this information, optionally in combination with personal information such as gender or location, the electronic receipt system can identify and display promotions and coupons that may be of interest to a particular user. In addition, the electronic receipt system facilitates the searching of rebates available for products a user has purchased and provides a mechanism for submitting rebates via website 132. The Consumer Portal can also offer tracking of price guarantees, warranties, product registrations, feedback submissions, as well as various offers/promotions, surveys etc. The electronic receipt system will also track return periods, display a product return countdown for each returnable product, and send reminders when a product return period is about to expire. A merchant portal of website 132 provides merchants with access to all electronic receipts for their customers, enabling merchants to perform actions such as generating reports on purchases made by all electronic receipt customers. The Merchant Portal also allows Merchants to customize their email receipts: select templates, change labels, enable/disable social media links, add videos, add promotions, add product recommendations, add surveys. It also, provides email metrics including the deliverability of emails, number of opens, interaction rates (i.e., what parts of the receipt are being clicked on by users), how many times the same receipt is being opened, how long before it is opened etc. Moreover, it also allows Merchants to create and manage different offers/promotions campaigns, based on the electronic receipt data. Additionally, it also provides Merchants with Analytics dashboards based on the electronic receipt data.); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified JP 2013 117936 (Sharp Corp.) to include the advertisement images features as taught by Patel et al. 2015/0025986. One of ordinary skill in the art would have been motivated to do so in order to better target advertisements to a user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience).
JP 2013 117936 (Sharp Corp.) further teaches upon receipt of the selected receipt images and the selected advertisement images by the information processing device, displaying on a touch display of the information processing device a first screen that displays all of a first receipt image included in the received receipt images (JP 2013 117936 Figs. 9a-9h – 10a-10c discloses a first screen including a first image being displayed); displaying on the touch display a second screen in place of the first screen in response to a first input on the touch display while the first screen is displayed, the second screen displaying most of the first receipt image and a part of a first advertisement image included in the received advertisement images (JP 2013 117936 [0128-0131] and Figs. 9a-9d disclose that when a slide input, i.e. first operation, is received, a second screen is displayed including most of the first image and part of a second image); displaying on the touch display a third screen in place of the second screen in response to a second input on the touch display while the second screen is displayed, the third screen displaying all of the first advertisement image (JP 2013 117936 [0138-0140] and Figs. 9d-9g disclose that when a user input, i.e. second operation, is received, a third screen is displayed including all of the second image); displaying on the touch display a fourth screen in place of the second screen if the second input is not made on the touch display within a predetermined period of time while the second screen is displayed, the fourth screen displaying all of a second receipt image included in the received receipt images (JP 2013 117936 [0138-0140] and Figs. 9d-9g disclose that if the display of the second image is cancelled, hence the second operation is not made, a fourth screen is displayed); and 
JP 2013 117936 (Sharp Corp.) may not expressly disclose the claimed predetermined period of time features, however, James et al. 2012/0011437 teaches these features as follows (James et al. 2012/0011437 [0120 – predetermined phase interpreted as predetermined period of time] Event comparator 184 compares the event information to predefined event or sub-event definitions and, based on the comparison, determines an event or sub-event, or determines or updates the state of an event or sub-event. In some embodiments, event comparator 184 includes event definitions 186. Event definitions 186 contain definitions of events (e.g., predefined sequences of sub-events), for example, event 1 (187-1), event 2 (187-2), and others. In some embodiments, sub-events in an event 187 include, for example, touch begin, touch end, touch movement, touch cancellation, and multiple touching. In one example, the definition for event 1 (187-1) is a double tap on a displayed object. The double tap, for example, comprises a first touch (touch begin) on the displayed object for a predetermined phase, a first lift-off (touch end) for a predetermined phase, a second touch (touch begin) on the displayed object for a predetermined phase, and a second lift-off (touch end) for a predetermined phase. In another example, the definition for event 2 (187-2) is a dragging on a displayed object. The dragging, for example, comprises a touch (or contact) on the displayed object for a predetermined phase, a movement of the touch across touch-sensitive display 112, and lift-off of the touch (touch end). In some embodiments, the event also includes information for one or more associated event handlers 190. [0132 – predefined time interval] In one embodiment, device 100 includes touch screen 112, menu button 204, push button 206 for powering the device on/off and locking the device, volume adjustment button(s) 208, Subscriber Identity Module (SIM) card slot 210, head set jack 212, and docking/charging external port 124. Push button 206 may be used to turn the power on/off on the device by depressing the button and holding the button in the depressed state for a predefined time interval; to lock the device by depressing the button and releasing the button before the predefined time interval has elapsed; and/or to unlock the device or initiate an unlock process. In an alternative embodiment, device 100 also may accept verbal input for activation or deactivation of some functions through microphone 113. [0206 – touch-sensitive display] In some embodiments, in response to detecting the finger gesture on the touch-sensitive display, the device replaces (616) display of the third user interface screen with display of a fourth user interface screen in the plurality of user interface screens, the fourth user interface screen being other than the first predefined user interface screen and the second predefined user interface screen, when the detected finger gesture is a third finger gesture other than the first finger gesture and the second finger gesture. For example, in some embodiments, as described above with respect to FIGS. 5J-5Q, if a gesture is detected that is like gesture 542 or 546 except for the number of finger contacts (e.g., one finger instead of two), then the user interface screen currently displayed is replaced by the immediately preceding or succeeding user interface screen, depending on the direction of the detected gesture. In some other embodiments, if a gesture is detected that is like 542 or 546 except for the number of finger contacts (e.g., one finger instead of two), then the user interface screen currently displayed is replaced by a predefined user interface screen, other than main menu screen 502 and media playback screen 514, that is associated with the respective one-finger gesture. Further, in some embodiments, additional gestures (e.g., a two-finger swipe gesture vertically upward and a two-finger swipe gesture vertically downward, or one-finger versions of same) are also associated with respective predefined user interface screens; detection of any of these additional gestures activates direct navigation to the respective user interface screen associated with the detected gesture. For example, a two-finger upward gesture may activate display of a listing of genres and a two-finger downward gesture may activate display of a listing of albums (e.g., as in Albums screen 518). In some embodiments, the predefined user interface screens associated with respective one-finger and two-finger gestures are customizable by a user. In another example, the third finger gesture is a tap gesture that is located on a user interface object (e.g., Back button 507). In response to detection of the tap gesture on Back button 507, the currently displayed user interface screen is replaced with display of the immediately preceding user interface screen.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified JP 2013 117936 (Sharp Corp.) to include the predetermined time period features as taught by James et al. 2012/0011437. One of ordinary skill in the art would have been motivated to do so in order to utilize well known interactive touch movement feature to navigate between images on a touch-sensitive display device which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience).
JP 2013 117936 (Sharp Corp.) further teaches when a number of the received receipt images that have not been displayed on the touch display is less than or equal to a threshold, transmitting, from the information processing device to the receipt server, another request with the user code (JP 2013 117936 [Figs. 9a-9h – 10a-10c discloses a first screen including a first image being displayed][0085 – respond to a request; 0050 – requesting ad information]).
JP 2013 117936 (Sharp Corp.) may not expressly disclose the claimed threshold features, however, Barbeau et al. 2012/0296716 teaches these features as follows (Barbeau et al. 2012/0296716 [0018] The offer server 102 is operative to transmit, based on the data stored in the contacts database 112, such as via SMS, HTTP, or other proprietary protocol, non-proprietary protocol, or combination thereof, to the device 104, data 108 representative of one or more offers for financial incentives, which may be stored in the deals database 110. The offer server 102 may transmit the data 108 in response to a request received from the device 104, e.g. "pull," and/or transmit the data 108 automatically, such as on a periodic schedule or in response to an event or other signal, e.g. "push." The data 108 comprises at least a redemption indicia 110 operative to be presented, e.g. visually, audibly, via entry using a user input mechanism and/or via radio frequency transmission, such as RFID, near-field communications ("NFC"), Wi-Fi or Bluetooth, to a merchant or other redemption entity to obtain the financial incentive. The data 108 may further include a description of the offer, in the form of text and/or one or more graphic images or animations, and any conditions and/or instructions thereon to be displayed on, or evaluated or implemented by, the device 104, such as start/availability date, expiration date, number of allowed redemptions, required criterion, and/or progress with respect thereto, to satisfy an offeror-defined requirement to receive the offer as will be described below, etc. The data 108 may also include data specifying and/or describing conditions or restrictions, stored in the deals database 114, which control the user's ability to cause the device 104 to reveal the redemption indicia 110 as will be described in more detail below. The device 104 is further caused, as will be described below, to conceal the redemption indicia 110, e.g. inhibit the presentation thereof, until the user causes the device 104, possibly subject to conditions as will be described, to reveal the redemption indicia 110 for presentation. It will be appreciated that, for some offers, some or all of the parameters of the offer may also be concealed along with the redemption indicia. For example, the extent or amount of an offered discount may be concealed from the user until revelation. The offer server 102 is further operative to determine whether the user has caused the device 104 to reveal the redemption indicia 110 for presentation and, based thereon, account for the redemption of the offer by the user, such as by storing data indicative thereof in the redemption transactions database 116. For example, as will be described, the device 104 may send a signal or message to the offer server 102 when the user attempts to, or is successful in, revealing the redemption indicia. This signal or message may identify the user and/or the device 104 and may include additional information relating to the revelation of the indicia, such as the date or time, GPS coordinates or other location data provided by the device 104 indicative of the location thereof, confirmation information entered by the user or merchant as described below, or other information. In one embodiment, the offer server 102 invalidates the offer for subsequent revelation or redemption based on the determination that the user has caused the device to reveal the redemption indicia regardless whether or not the user has actually received the financial incentive. In an alternate embodiment permitting a limited or unlimited number of redemptions, the offer server is further operative to adjust a count of the number of redemptions of the offer, which may be stored in the redemption transactions database 116, based on the determination that the user has caused the device 104 to reveal the redemption indicia. In the case of a limited number of redemptions, the offer server 102 may further compare the number of redemptions against a threshold and invalidate the offer for the current or subsequent revelation or redemption if the number of redemptions equals or exceeds the threshold, or, in the case of a redemption count which is decremented with each redemption, if the number of remaining redemptions is zero.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified JP 2013 117936 (Sharp Corp.) to include the threshold features as taught by Barbeau et al. 2012/0296716. One of ordinary skill in the art would have been motivated to do so in order to define limits and controls which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience).
Regarding Claim 1. An electronic receipt system comprising: 
a receipt server that includes: 
a first network interface, a memory that stores: 
a user code in association with a plurality of receipt images, and 
a plurality of advertisement images, and 
a first processor configured to, upon receipt of a request with a user code, select two or more of the receipt images and one or more of the advertisement images based on the received user code, and control the first network interface to transmit the selected receipt images and advertisement images; and 
an information processing device that includes: 
a second network interface, a touch display, and a second processor configured to: 
control the second network interface to transmit to the receipt server a request with a user code, upon receipt of two or more receipt images and one or more advertisement images from the receipt server, control the touch display to display a first screen that displays all of a first receipt image included in the received receipt images, control the touch display to display a second screen in place of the first screen in response to a first input on the touch display while the first screen is displayed, the second screen displaying most of the first receipt image and a part of a first advertisement image included in the received advertisement images, 
control the touch display to display a third screen in place of the second screen in response to a second input on the touch display while the second screen is displayed, 
the third screen displaying all of the first advertisement image, and control the touch display to display a fourth screen in place of the second screen if the second input is not made on the touch display within a predetermined period of time while the second screen is displayed, 
the fourth screen displaying all of a second receipt image included in the received receipt images, wherein the second processor is further configured to, when a number of the received receipt images that have not been displayed on the touch display is less than or equal to a threshold, control the second network interface to transmit to the receipt server another request with the user code.
Claim 1, has similar limitations as of Claim(s) 11, therefore it is REJECTED under the same rationale as Claim(s) 11. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over: JP 2013 117936 (Sharp Corp.); in view of Patel et al. 2015/0025986; in further view of James et al. 2012/0011437; in even further view of Barbeau et al. 2012/0296716.
Regarding Claim 12. JP 2013 117936 (Sharp Corp.) further teaches The method according to claim 11, wherein the second screen displays the first receipt image and the first advertisement image using an animation (JP 2013 117936 [Figs. 4a-9h]).
Regarding Claim 2. The electronic receipt system according to claim 1, wherein the second screen displays the first receipt image and the first advertisement image using an animation.
Claim 2, has similar limitations as of Claim(s) 12, therefore it is REJECTED under the same rationale as Claim(s) 12. 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over: JP 2013 117936 (Sharp Corp.); in view of Patel et al. 2015/0025986; in further view of James et al. 2012/0011437; in even further view of Barbeau et al. 2012/0296716.
Regarding Claim 13. JP 2013 117936 (Sharp Corp.) further teaches The method according to claim 12, wherein the animation shows a sheet being turned over while showing the first receipt image on a front surface of the sheet and the first advertisement image on a back surface of the sheet (JP 2013 117936 [Figs. 4a-9h]).
Regarding Claim 3. The electronic receipt system according to claim 2, wherein the animation shows a sheet being turned over while showing the first receipt image on a front surface of the sheet and the first advertisement image on a back surface of the sheet.
Claim 3, has similar limitations as of Claim(s) 13, therefore it is REJECTED under the same rationale as Claim(s) 13. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: JP 2013 117936 (Sharp Corp.); in view of Patel et al. 2015/0025986; in further view of James et al. 2012/0011437; in even further view of Barbeau et al. 2012/0296716.
Regarding Claim 14. JP 2013 117936 (Sharp Corp.) further teaches The method according to claim 11, wherein each of the first and the second input is a swipe action on the touch display (JP 2013 117936 [0128], Figs. 9a-9h).
Regarding Claim 4. The electronic receipt system according to claim 1, wherein each of the first and the second input is a swipe action on the touch display.
Claim 4, has similar limitations as of Claim(s) 14, therefore it is REJECTED under the same rationale as Claim(s) 14. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over: JP 2013 117936 (Sharp Corp.); in view of Patel et al. 2015/0025986; in further view of James et al. 2012/0011437; in even further view of Barbeau et al. 2012/0296716.
Regarding Claim 15. JP 2013 117936 (Sharp Corp.) further teaches The method according to claim 14, wherein the first input is the swipe action in a first direction on the touch display (JP 2013 117936 [0127] The processing procedure for the fixed display of such additional information will be described below. The first instruction operation of the user who instructs the fixed display may be, for example, a “flip” in which the display screen 2 is tapped with a finger, or the movement of a finger that has been slid on the display screen 2 as a page turning operation is displayed. “Hold” may be used in which the user stops while touching the screen 2. However, the mode of the first instruction is not limited to these. For example, the first instruction is input via a soft key for inputting the first instruction displayed on the display screen 2 or a hard key provided on the information display device 1 for inputting the first instruction. You may enter it.).
Regarding Claim 5. The electronic receipt system according to claim 4, wherein the first input is the swipe action in a first direction on the touch display.
Claim 5, has similar limitations as of Claim(s) 15, therefore it is REJECTED under the same rationale as Claim(s) 15. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over: JP 2013 117936 (Sharp Corp.); in view of Patel et al. 2015/0025986; in further view of James et al. 2012/0011437; in even further view of Barbeau et al. 2012/0296716.
Regarding Claim 17. JP 2013 117936 (Sharp Corp.) further teaches The method according to claim 11, further comprising: in response to a third input on the touch display while the third screen is displayed, displaying the fourth screen in place of the third screen (JP 2013 117936 [Figs. 3a-9h]).
Regarding Claim 7. The electronic receipt system according to claim 1, wherein the second processor is further configured to, in response to a third input on the touch display while the third screen is displayed, control the touch display to display the fourth screen in place of the third screen.
Claim 7, has similar limitations as of Claim(s) 17, therefore it is REJECTED under the same rationale as Claim(s) 17. 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over: JP 2013 117936 (Sharp Corp.); in view of Patel et al. 2015/0025986; in further view of James et al. 2012/0011437; in even further view of Barbeau et al. 2012/0296716.
Regarding Claim 18. JP 2013 117936 (Sharp Corp.) further teaches The method according to claim 17, wherein the third input is a swipe action in a first direction on the touch display (JP 2013 117936 [0127] The processing procedure for the fixed display of such additional information will be described below. The first instruction operation of the user who instructs the fixed display may be, for example, a “flip” in which the display screen 2 is tapped with a finger, or the movement of a finger that has been slid on the display screen 2 as a page turning operation is displayed. “Hold” may be used in which the user stops while touching the screen 2. However, the mode of the first instruction is not limited to these. For example, the first instruction is input via a soft key for inputting the first instruction displayed on the display screen 2 or a hard key provided on the information display device 1 for inputting the first instruction. You may enter it.).
Regarding Claim 8. The electronic receipt system according to claim 7, wherein the third input is a swipe action in a first direction on the touch display.
Claim 8, has similar limitations as of Claim(s) 18, therefore it is REJECTED under the same rationale as Claim(s) 18. 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over: JP 2013 117936 (Sharp Corp.); in view of Patel et al. 2015/0025986; in further view of James et al. 2012/0011437; in even further view of Barbeau et al. 2012/0296716; in view of Carney et al. 2012/0280040.
Regarding Claim 19. JP 2013 117936 (Sharp Corp.) may not expressly disclose the claimed ‘most recently stored’ features, however, Carney et al. 2012/0280040 teaches The method according to claim 11, wherein the first receipt image is an image of a receipt that was most recently stored in the receipt server (Carney et al. 2012/0280040 [0053- most recent receipt stored…] For example, verification logic 420 may send a communication (via communication logic 410) querying MTA program 300 of user device 110 for a copy of one or more receipts associated with the particular store in which reader 130 is located. In an exemplary implementation, verification logic 420 may request the most recent receipt stored in MTA program 300 associated with the particular store/chain in which reader 130 is located. Assume that MTA program 300 provides reader 130 with the most recent receipt, which corresponds to the receipt associated with the item(s) being returned/exchanged (block 720).).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified JP 2013 117936 (Sharp Corp.) to include the most recently stored features as taught by Carney et al. 2012/0280040. One of ordinary skill in the art would have been motivated to do so in order to define limits and controls which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience). 

Regarding Claim 9. The electronic receipt system according to claim 1, wherein the first receipt image is an image of a receipt that was most recently stored in the receipt server.
Claim 9, has similar limitations as of Claim(s) 19, therefore it is REJECTED under the same rationale as Claim(s) 19. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over: JP 2013 117936 (Sharp Corp.); in view of Patel et al. 2015/0025986; in further view of James et al. 2012/0011437; in even further view of Barbeau et al. 2012/0296716; in further view of Baek 2016/0370960.
 Regarding Claim 16. JP 2013 117936 (Sharp Corp.) may not expressly disclose the following features, however, Baek 2016/0370960 teaches The method according to claim 15, wherein the second input is the swipe action in a second direction crossing the first direction on the touch display (Baek 2016/0370960 [0030] FIG. 5 is an exemplary screenshot of the touch screen display of FIG. 2 illustrating receipt of a second input according to an exemplary embodiment employing a dragging motion across selected objects in a second direction transverse the first direction.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified JP 2013 117936 (Sharp Corp.) to include the crossing features as taught by Baek 2016/0370960. One of ordinary skill in the art would have been motivated to do so in order to utilize well known interactive touch movement feature to navigate images on a touch-sensitive display device which should prove to improve user experience, maximize profits, and optimize revenue (i.e., improve user experience).
Regarding Claim 6. The electronic receipt system according to claim 5, wherein the second input is the swipe action in a second direction crossing the first direction on the touch display.
Claim 6, has similar limitations as of Claim(s) 16, therefore it is REJECTED under the same rationale as Claim(s) 16. 
Regarding Claim 10. The electronic receipt system according to claim 1, wherein the second processor is further configured to: upon receipt of two or more receipt images and one or more advertisement images from the receipt server, control the touch display to display a list of the received receipt images, and upon selection of one of the receipt images, control the touch display to display a screen that displays all of the selected receipt image.
Regarding Claim 20. The method according to claim 11, further comprising: upon receipt of two or more receipt images and one or more advertisement images from the receipt server, displaying on the touch display a list of the received receipt images, and upon selection of one of the receipt images, displaying on the touch display a screen that displays all of the selected receipt image.
Claims 10 and 20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. These claims are further rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Munte 2005/0205660 [0010] The method of the current invention overcomes several shortcomings of prior methods of `manual data entry with digital record storing`. The ability to view an accounting record associated with exactly one receipt image avoids timely searches through all digital images of one business trip until the correct receipt is found. The lengthy searches would not be avoided if all receipts of one business trip were digitalized and stored together in a single file. As the manually entered record data and digital image are entered and transmitted together using an easy to identify personal wireless mobile device, no complicated indexing process like barcode creation needs to be performed. Such complicated indexing processes are necessary for methods using different, non personal media the like facsimiles to transmit data and digital images. The record can be stored at the time it is received as well as the date of the record. The process of entering date of the record is eased by pre-populating the date field of the data entry form with the current date. As there is no time lag between the events of when a record is received and when the record can be entered into a data entry form, filling out the description or purpose field of this form doesn't require tedious mental reconstruction of the event which caused the receipt's creation. Instead, it can be completed while the traveler's memory is fresh. A fresh memory also allows easy storing of information not recorded on the paper receipt, like a tip given to a taxi driver. Since the time between when a record is received and when a record is entered can be greatly reduced, the possibility that a record is mutilated, partially obscured or even lost is almost eliminated. Another advantage of the timely entering of financial records is an up to date financial reporting capability. With this method, the initiator of the financial transaction can be identified through the transmission protocol. Then the transmitted data can easily be associated with the user profile which holds the information necessary to automatically create an accounting record.)
(Munte 2005/0205660 [0007] In some existing methods of entering information from financial transaction receipts in to an application, the person who enters them into the application is not the same person as the one who was connected with the transaction noted upon the receipt. Alternatively, the person who enters the data into the application is using two different methods/devices to do so. For example: A business traveler collects receipts during travel and gives them to an accounting department. An assistant scans all of the receipts. An accountant looks up each receipt and enters a date, amount, debit account number (directly related to expense type) and credit account number (related to payment type and/or the identity of the business traveler himself) into a financial application. A second example is: A business traveler collecting receipts during travel. At the end of the travel, the traveler enters a user ID (usually via application login), date, amount and expense type (debit account number) into a device. To digitalize the receipts, the traveler needs to change the device using a scanner or facsimile. Both devices are NOT personal devices. Therefore the traveler needs to use barcode stickers or barcodes fax cover pages to identify himself or the related expense report. [0011] Another advantage of the invention over prior art is one embodiment where a cell phone is the hand-held wireless device. Barcodes to identify the user are not required and the method is PERSONALIZED. E.g. the phone number is such a personalization, or a user name sent with the electronic receipt. Taking advantage of this fact, the system offers a very comfortable method of entering and further processing paper receipts without complicated barcodes.)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682